Citation Nr: 1220911	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-48 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher rating for a right knee disorder, evaluated with a 10 percent rating (for arthritis) during the period prior to September 2, 2009, and with separate ratings of 20 percent (for arthritis) and 10 percent (for instability) during the period thereafter.. 

2.  Entitlement to a rating in excess of 10 percent for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 2003 to October 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board by videoconference from the RO in June 2010.  A transcript of the hearing is associated with the claims file. 

In January 2011, the Board remanded the appeal for further development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served in the U.S. Navy as a nuclear power plant electrician.  He contends that his bilateral knee disabilities, diagnosed as patellar femoral syndrome, degenerative joint disease, osteochondral defect, meniscal tear or derangement, and residuals of an anterior cruciate ligament repair are more severe than are contemplated by the current ratings. 

In a June 2010 Board hearing, the Veteran stated that was employed as an equipment operator at a nuclear power plant but had difficulty carrying weight, climbing stairs, and performing household chores.  The Veteran reported that a September 2009 examination took less than five minutes and that ranges of motion were estimated without the use of the clinical tool.  The Board determined that the  September 2009 examination was inadequate because of inconsistent clinical observations and because there was insufficient information to evaluate all potentially applicable diagnostic codes.   In January 2011, the Board remanded the claims in part for additional VA outpatient treatment records and, after the records were associated with the claims file, a current VA orthopedic examination.  The new examiner was requested to review the entire claims file, evaluate ranges of motion using a goniometer, and assess instability, subluxation, and cartilage deficits of both knees.     

In a February 2011 VA examination, the Veteran reported bilateral pain, locking, swelling, and instability with frequent falls and severe falls every two weeks.  The Veteran reported that he continued to work at the nuclear power plant with both manual and desk tasks and continued to use narcotic medication which clouded his thinking and affected his job.  He also reported that his response time to his fire brigade duties was slowed by this knee disabilities.  He reported experiencing day-long flare-ups three times per month that caused lost time at work. 

The VA physician noted a review of the claims file.  The Veteran commented that the claims file did not appear to be the complete file because it was much smaller than he had previously viewed.  The physician noted that "there is not much in the way of documentation that is helpful in this case in the c-file that I have received for him."  Although the status of the claims file presented to the examiner cannot be determined, the file returned to the Board contained all previously reviewed records including four envelopes of service treatment records, three VA compensation and pension examinations, multiple imaging studies, and records from two private medical clinics.  Many relevant service and post-service documents retained the same marking tabs as were placed by the Board.  As the Veteran's observation and the physician's comment are markedly inconsistent with the actual file, the Board concludes that the examiner was presented with an incorrect or incomplete file.   

Further, sixty pages of additional VA outpatient records starting in September 2009 were obtained but were added to the file after the examiners review.  The additional records also showed that the Veteran sought treatment four days after the examination after sustaining trauma to the right knee in a fall.  The extent of treatment and any increase in disability from the injury that may have been incurred more than one year ago is not available as the records are for treatment only through the end of February 2011.  Despite the Veteran's reported history of bilateral knee locking and giving way causing falls, the examiner made no observations or diagnoses regarding instability or recurrent subluxations as requested.  The examiner noted the Veteran's occupation as a nuclear power plant operator, his reports of missing work, slow response time, and use of narcotic medication but did not comment on how the combination of physical disability and medication affected critical job performance.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  An examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).   Any reference to loss of work, no matter how minimal, raises the possibility of extraschedular consideration because the question of extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996), citing Floyd v. Brown, 9 Vet. App. 88, 96 (1996) (the Board is obligated to consider the applicability of the extraschedular rating regulation).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify and authorize the recovery of any records of care by private physicians or clinics for his bilateral knee disabilities including treatment after trauma to the right knee in February 2011.  If authorized, request the records and associate any records received with the claims file. 

2.  Request all records of VA outpatient or inpatient medical care since February 2011 and associate any records received with the claims file. 

3.  Then, schedule the Veteran for a VA orthopedic examination of his right and left knees.  

a.  Request that the examiner review the claims file and note a review of the claims file in the examination report.  Request that the examiner seek clarification if there is any indication that a complete claims file was not made available as the file reviewed by the Board contains substantial service and post-service private and VA records of previous treatment, imaging studies, and examination reports. 

b.  Request that the examiner provide an evaluation of the Veteran's right and left knees including goniometer measurements of range of motion and assessments of instability, subluxation, and cartilage deficits and their impact on knee function and mobility.  The examiner should obtain any imaging studies necessary for a complete and consistent evaluation.  The examiner must specifically comment on whether there are clinical observations or pathology of knee locking or instability or any other causes for the Veteran's frequent falls. 

c.  Request that the examiner provide an assessment of the impact of the Veteran's bilateral knee disabilities and his use of narcotic pain medication on his capacity to perform his duties as a nuclear power plant operator and fire fighter.  

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a rating in excess of 10 percent for right and left knee disabilities including but not limited to consideration of the applicability of rating criteria for limitation of motion, instability or subluxation, and cartilage deficits.   If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).












